Title: [Diary entry: 1 July 1785]
From: Washington, George
To: 

July 1st. Mercury at 74 in the Morning—78 at Noon and 80 at Night. Clear with but little Wind and warm. Went to Alexandria to a meeting of the Board of Directors, who by Advertisement were to attend this day for the purpose of agreeing with a Manager and two Assistants to conduct the

Undertaking of the Potomack Navigation—but no person applying with proper Credentials the Board gave the applicants until thursday the 14th. to provide these & for others to offer. Returned in the Evening accompanied by Colo. Bassett & Colo. Spait, a Member of Congress for the State of No. Carolina. Fanny Bassett, her Brothers—G. Washington & Betcy & Washington Custis came down to Dinner.